Case 1:18-CV-08250-.]SR Document 29-7 Filed 10/26/18 Page 1 of 7

EXhibit G

Case 1:18-CV-08250-.]SR Document 29-7 Filed 10/26/18 Page 2 of 7

THIS IS A BALLOON MORTGAGE AND THE FINAL PRINCIPAL PAYMENT OR THE
PRINCIPAL BALANCE DU'E UPON MATU'RITY IS $250,000.00, TOGETHER WITH ACCRUED
INTEREST, IF ANY, AND ALL ADVANCEMENTS MADE BY THE MORTGAGEE UN`DER THE
TERMS OF THIS MOR.TGAGE.

RECORUE_D lt'l Ol-l~lt.li-\L Hl'.t.ORUb

Prepared by: msTRunENr s zoiaorsaii a Pcts.
Nict- Rokniclt, tll ““"° °6 RRZE°,,“§ 115161,§;° P"
Rokltich l.aw Firln, P,A. CLERKK 59§§5§§‘§ 505§‘1‘.'¢T §E“Fl
|800 2"'d St.. Ste. 884 D°¢= SCaMe-Hort sets oo
Sarasola, Fls 34236 Inlang T“ 5500 00

|l||||l|||i|l||||||l|||||||||!!|llll|||i||lllll|||||li||lllt

_tSpai-r vae Tlils l.lue l»'er Reeertling Datal

 

State o|` Florida MORTGAGE

Tl'lIS MORTGAGE ("Security lnstrument"), made this 6"' day of .lune, 2018, by Friendship Consultants, LLC, a Florida Limited
Liabilit)l Company, by Randa|l Oser and Jennif`er Oser, Managers, ("Borro\ver") whose address is:

4'}"6| Center Uatc Blvd., Sarasota, l-`L 34233

This Security lnstruinent is given to Amalgamated Stincoast Portl`olio, LLC, a Florida limited liability company, (“Lcnder"),
whose address is. 2 Nnrtlt Tamiami Trail, Suite 200, Sarasola, FL 34236

Borro\ver owes Lender the principal sum of'l`wo I'lund red Fil'ty Thousand dollars & no cents (U.S. 5250,000.00).

'I`his debt is evidenced by Borrowcr‘s Promissory Note (“Note“) dated the same date as this Security lnstrument, which provides for
interest only monthly payments, with the full debt, if not paid earlier, due and payable on .lunc 6, 2019 ("Maturity Date“).

This Security |nstrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all renewals,
extensions and modifications ol` the Notc; (b) the payment ol` all other sutns_. with interest, advanced under paragraph 7 to protect the
security of` this Security lnstrument; and (c) the performance of Borrower's covenants and agreements under this Security Instruntcnt
and the Note. For this purpose, Borrower does hereby mortgage, grant and convey to the l.,cnder the following described property located
in Sar-.isota Co'.lnty. F|orida:

Lot l807, Lalte Sarasota, Unit No. 20, according to the plat thereof recorded in Plat Book 9, Page 26 of the
Pu blie Records ofSarasota County, F|orida

Wh`ic.*t has the street address ot`6918 Friendship Drivc, Sarasota, FL 3424| ("Propcrty Address");

TOGET|-IER with ali the improvements now or hereafter erected on the property; all permits, applications, approvals and.-“or
authorizations from governmental agencies, associations or others for the erection of improvements on the property; and all easements,
appurtenances and fixtures now or hereafter a part of the property; and,

`I`OG ET|-|ER with all and singular tenements, hcreditaments, easements, riparian and littoral rights, and appurtenances thereunto
belonging or in any wise appertaining. whether now owned or hereafter acquired by Borrower and including all rights ol` ingress and
egress to and i`r`o'ift't`i?ljoiiiing property (whelher such riglenUTchsl OrWF§tIWntlfTise) together Wlth the reVBFSiDtt'Or reVCrSiOnS,
remainder or rcmaindcrs. rents, issues and profits thereof; and also all the estate, right, title, interest, homestead, dower, right ol`
do\ver, elective share, separate estate, property, possession, claim and demand whatsoever of Bon'ower ol`, in and to the same

and nl`, in and to every part and parcel thereof`.

A|l ofthe foregoing is referred to in this Security lnstrumcnt as the "Property."

BORROWER C`OVF.NANTS that Borrower is lawfully seized of the estate hereby conveyed and has the right to mortgage,
grant and convey the Propcrty and that the Froperty is unencumbered, except l`or encumbrances of record. Borrower warrants and will
defend generally the titie to the Property against ali claims and demands. subject to any encumbrances ofrecord.

1

Case 1:18-CV-08250-.]SR Document 29-7 Filed 10/26/18 Page 3 of 7

Borrower and Lender covenant and agree as follows:

l. l’ayment of lnterest Only and Late Charge. Borrower shall pay when due payments of interest only, the debt evidenced
by the Note and late charges due under the Note.

2. Manthly Payments ol"l`axes, lnsurance and Other Charges. No Escrow Accounts will be established Borrower to pay
all ta\'es. insurance and other charges when due.

3. Application of l‘aymcnt.s. All payments under paragraphs l and 2 shall be applied by Lender as follows:

Mst. to interest due under the Note;

Second. to late charges due under the Note.

4. Fire, F|ood, Hazard and Liability litsurance. Borrower will carry a minimum ofSl ,000,000.00 Comprehensive Generaf
Liability insurance policy which shall include loss payable clauses in favor of, and in a form acceptable to, Lender.

Borrower shall insure all improvements on the Property against any hazards, casualties, and contingencies including fire and
llood. Al| insurance shall be carried with companies approved by Lender in an amount sufficient to cover all cost and expense of
replacement of the improvementsl The insurance policies and any renewals shall be held by Lender and shall include loss payable clauses
in favor of, and in a form acceptable to, Lender.

l n the event ofloss, Borrower shall give Lender immediate notice by mail. Lender may make proof of loss if not made promptly
by Borrower. Each insurance company concerned is hereby authorized and directed to make payment for such loss directly to Lender.
instead of` to Borrower and to Lender joint|y. A|l or any part ofthe insurance proceeds may be applied by Lender, at its option, either
(a) to thc reduction of the indebtedness under the Note and this Security lnstrument, first to any delinquent amounts applied in the order
in paragraph 3, and then to prepayment of principal. or (b) to the restoration or repair of the damaged Property. Any application of the
proceeds to the principal shall not extend or postpone the due date of the monthly payments which are referred to in paragraph 2, or
change the amount ofsuch payments Any excess insurance Procecds over an amount required to pay all outstanding indebtedness under
the Note and this Security lnstrument shall be paid to the entity legally entitled thereto.

ln the event of foreclosure of this Security instrument or other transfer of title to the Property that extinguishes the indebtedness,
all right. title and interest of Borrower in and to insurance policies in force shall pass to the foreclosure purchaser.

5. Preservation, Maintenance and Proteetion of the l’roperty. Borrower shall not commit waste or destroy damage or
substantially change the Property or allow the Property to deteriorate, reasonable wear and tear excepted Lender may inspect the
Propcrty if the Property is vacant or abandoned or the loan is in default. Lender may take reasonable action to protect and preserve such
vacant or abandoned Property. Borrower shall also be in default if Borrower, during the loan application process, gave materially false
or inaccurate information or statements to Lender (or failed to provide i.ender with any material information) in connection with the
loan evidenced by the Note.

6. Condemnation. 'l`he proceeds of any award or claim for damages, direct or consequential, in connection with any condem-
nation or other taking ol`any part of the Property, or for conveyance in place of condemnation, are hereby assigned and shall bc paid to
Lender to the extent of the full amount of the indebtedness that remains unpaid under the Note and this Security lnslrument. Lender
shall apply such proceeds to the reduction of the indebtedness under the Note and this Security lnstrtiment, first to any delinquent
amounts applied in the order provided in paragraph 3, and then to prepayment of principal. Any application ofthe proceeds to the
principal shall not extend or postpone the due date of the monthly payments, which are referred to in paragraph 2, or change the amount
of such payments. Any excess proceeds over an amount required to pay all outstanding indebtedness under the Note and this Security
instrument shall be paid to the entity legally entitled therelo.

7. Charges to Borrower and Protection of Lender‘s Rights in the Property. Borrower shall pay all governmental or
municipal charges, fines and itnpositions that arc not included in paragraph 2. Borrower shall pay these obligations on time directly to
the entity which is owed the payment ll`fai|ure to pay would adversely affect Lender's interest in the Property, upon Lender's request
Borrower shall promptly furnish to Lender receipts evidencing these payments

lf Borrower fails to make these payments or the payments required by paragraph 2. or fails to perform any other covenants and
agreements contained in this Security lnstrumcnt, or there is a legal proceeding that may significantly affect l.endcr's rights in the
P.roperty.(such.as.a proceeding in.bankruptcy, for condemnation or.to enforce.laws.or regulations). then Lender.may do and.pay. whatever
is necessary to protect the value of the Propcrty and Lender's rights in the Property, including payment of taxes, hazard insurance and
other items mentioned in paragraph 2.

Any amounts disbursed by Lender under this paragraph shall become additional debt of Borrower and be secured by this
Security Instrument. These amounts shall bear interest from the date ofdisburscment, at the Note rate, and at the option of Lendcr, shall
be immediately due and payable.

Borrower shall promptly discharge any lien which has priority over this Security instrument unless Borrower: (a) agrees in
writing to the payment of the obligation secured by the lien in a manner acceptable to Lender; (b) contests in good faith the lien by, or
defends against enforcement of the lien in, legal proceedings which in the Lendcr's opinion operate to prevent the enforcement of t|te
lien'. or (c} secures lirom the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security lnstrument. lf
Lender determines that any part of the Property is subject to a lien which may attain priority over this Security lnstrument, Lender may

2

 

\'

Case 1:18-CV-08250-.]SR Document 29-7 Filed 10/26/18 Page 4 of 7

give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or more ofthe actions set forth above within 10
days ofthe giving of notice.

8. Fees. Lender may collect fees and charges pursuant to paragraph 7 and for late payments.

9. Cruunds for Acce|eratintt of l)ebt.

(u) Defnuit. Lender lnay. in the case of payment defaults, require immediate payment in full of all sums secured by this
Security instrument if:
(i) Borrower defaults by failing to pay in full any tnonthly payment required by this Security instrument or due
under the Note and such failure continues beyond ten (|0) days from the due date.. or
(ii) Borrower defaults by failing, for a period of ten days. to perform any other obligations contained in this
Security lnstrumcnt.
(b) Saie Without Lender Approval. Lender shall require immediate payment in full ofal| sums secured by this Security
instrument if all or part of the l’roperty, or a beneficial interest in a trust owning ali or part ofthe Property. is sold or
otherwise transferred (other titan by devise or dcsccnt), and
(c) No Waiver. lf circumstances occur that would permit Lender to require immediate payment in fu|l, but Lender does
not require such payments, Lender does not waive its rights with respect to subsequent events.

iii. i{einstatcment. Borrower has a right to be reinstated if Lender has required immediate payment in full because of
Borrower's failure to pay an amount due under the Notc or this Security lnstrumcnt. This right applies even after foreclosure proceedings
arc institutedl `fo reinstate the Security lnstrumcnt. Borrower shall tender in a lump sum all amounts required to bring Borrower's account
current including, to the extent they are obligations of Borrower under this Security lnstrumcnt. foreclosure costs and reasonable and
customary attorneys' fees and expenses properly associated with the foreclosure proceedingl Upon reinstatement by Borrower, this
Security instrument and the obligations that it secures shall remain in effect as if Lender had not required immediate payment in full.
Ho\\-ever, Lender is not required to permit reinstatement if'. (i] Lender has accepted reinstatement alter the commencement of foreclosure
proceedings within two years immediately preceding the commencement of a current foreclosure proceeding (ii) reinstatement will
preclude foreclosure on different grounds in the future, or (iii) reinstatement will adversely affect the priority ofthe lien created by this
Security lnstrumcnt.

li. Borrower Nnt Released; Forbearnnce By Lender Not n Waiver. Extension of the time of payment or modification of
amortization of the sums secured by this Security instrument granted by Lender to any successor in interest of Borrower shall not operate
to release the liability of the original Borrower or Borrower's successor in interest. Lender shall not be required to commence proceedings
against any successor in interest or refuse to extend time for payment or otherwise modify amortization ofthe sums secured by this
Security instrument by reason ofany demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.

12. Successors and Assigns Bound; Joint and Several Liabi|ity; Co-Signers. The covenants and agreements of this Security
instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the provisions of paragraph 9(b).
Borrower's covenants and agreements shall be joint and severall Any Borrower who co-signs this Security instrument but does not
execute the Note: (a) is co-signing this Security instrument only to mortgagc, grant and convey that Borrower's interest in the Property
under the terms of this Security instrument; (b) is not personally obligated to pay the sums secured by this Security instrument; and (c)
agrees that Lender and any other Borrower may agree to cxicnd. modii`y, forbear or make any accommodations with regard to thc terms
ofthis Security- instrumcnt or the Notc without that Borrower's consent

13. Notices. Any notice to Borrower provided for in this Security instrument shall be given by delivering it or by mailing it by
tirst class mail unless applicable law requires use ofanother method The notice shall be directed to the Property Address or any other
address Borrower designates by notice to Lender. Any notice to Lender shall be given by first class mail to Lendcr's address stated
herein or any address Lender designates by notice to Borrower. Any notice provided for in this Security instrument shall be deemed to
have been given to Borrower or Lender when given as provided in this paragraph.

14. Governing Law; Severabi|it_v. This Security instrument shall be governed by the laws of |-`iorida and the local laws of the
jurisdiction in which the Property is located. in the event that any provision or clause of this Security instrument or the Notc conflicts
with applicable law, such conflict shall not affect other provisions of this Security instrument or the Note which can be given cii`ect
without-the conflicting-provision T-o-this end-the provisions of this Security instrument and-the Notc nre-declared-to-be severable.-

15. Borrower's Cep_v. Borrower shall be given one confomted copy of the Notc and of this Security lnstrumcnt.

i6. iiazardous Substa nces. Borrower shall not cause or permit the presence, use, disposal, storage, or release of any ilazardous
Substances on or in the i’roperty. Borrower shall not do, nor allow anyone else to do, anything affecting the Property that is in violation
of any linvironmental Law. `I`he preceding two sentences shall not apply to the presence, use, or storage on the Property of small
quantities oi`| iazardous Substances that are generally recognized to be appropriate to normal residential uses and to maintenance ofthe
i’ropcrty.

Borrower shall promptly give i.ender written notice of any investigation1 ciaim, demand, lawsuit or other action by any
governmental or regulatory agency or private party involving the Property and any i~iazardous Substance or Environmental La\v of
vt hich Borrower has actual knowledgel lfBorrower iearns, or is notified by any governmental or regulatory authority, that any removal
or other remediation of any i-iazardous Substances affecting the Propert'y is necessary, Borrower shall promptly take ali necessary

3

Case 1:18-CV-08250-.]SR Document 29-7 Filed 10/26/18 Page 5 of 7

remedial actions in accordance with Environmental Law.

As used in this paragraph lo, "Hazardous Substances" are those substances defined as toxic or hazardous substances by
anironmental l_,aw and the following substanccs; gasoline, herosene, other flammable or toxic petroleum products, toxic pesticides and
herbicides, volatile solvents1 materials containing asbestos or formaldehyde, and radioactive materials. As used in this paragraph l6,
"I.`.nvironmental Law" means federal laws and laws of the jurisdiction where the Property is located that relate to health, safety or
environmental protection.

17. Assignment of Fermits, P|ans and Rents. Borrower unconditionally assigns and transfers to Lender all the building
perlnits, construction drawings and plans and all rents and revenues ofthe Property. Borrower authorizes Lender or Lender's agents to
collect the rents and revenues and hereby directs each tenant of the Property to pay the rents to Lender or Lender's agents. i-lowevcr,
prior to |.ender's notice to Borrower of Borrower's breach ofany covenant or agreement in the Security lnstrurnent, Borrower shall retain
possession of the building permits, construction drawings and plans and shall collect and receive all rents and revenues of the Propelty
as trustee for the benelit of Lender and Borrower. This assignment of permits, plans and rents constitutes an absolute assignment and
not an assignment for additional security on|y.

l|`Lender gives notice of breach to Borro\\-er: (a) Borrower shall cause all building permits to be transferred to Lender and shall
deliver to [..ender all construction drawings and plans', (b) all rents received by Borrower shall be held by Borrower as trustee for benefit
of Lender on|y, to be applied to the sums secured by the Security lnstrumcnt; (c) Lender shall be entitled to collect and receive ali ofthe
rents ofthe Property; and (d) each tenant of the Property shall pay all rents due and unpaid to Lender or Lender's agent on Lender's
written demand to the tenant.

Borrower has not executed any prior assignment of the rents and has not and will not perform any act that would prevent Lender
irom exercising its rights under this paragraph l?.

Lender shall not be required to enter upon. take control of or maintain the i’roperty before or after giving notice of breach to
Borrower. However, Lender or ajudicia|ly appointed receiver may do so at any time there is a breach. Any application ofrents shall not
cure or waive anyl default or invalidate any other right or remedy of Lender. This assignment of rents of the Property shall terminate
when the debt secured by the Security instrument is paid in full.

18. Forei:losure Proeedure. If Lender requires immediate payment in full under paragraph 9, Lender may foreclose this
Securityl lnstrument by judicial proceeding. Lender shall bc entitled to collect all expenses incurred iii pursuing the remedies in
this paragraph 18, includingJ1 but not limited to, reasonable attorneys' fees and costs of title evidenee.

l'). Release. Upon payment ot` ali sums secured by this Security lnstrun\ent, Lender shall release this Security instrument
without charge to Borrower. Borrower shall pay any recordation eosts.

20. Atturneys' Fees. As used in this Security instrument and the Note, "attomeys' fees" shall include any attorneys' fees
awarded by an appellate court.

21. i’repayment l‘cnalty. There is no prepayment penalty.

BY SIGN|NG BE[.OW: Borrower accepts and agrees to the terms contained in this Security lnstrurnent and in any rider(s)
executed by Borrower and recorded with it.

Witnesses: Frienl.lsl\ip Co ultunts, LLC, a Floridu Limited Lial)i|ity
Company

. /
ref l fl;` 2 § _ z _ _ __,_ _J _____ _ _ <seal)
W ngss |)rint?d i\i;in :_ `Mzkz £ Randa lOser,Manager
f i
l__l/l slid/ids _ _ _ _ __
Witness Printed Narne:j'\J_A 7 " . " Jennife
STA'rE 0F FLoRu)A, 551 r//Z-bo'f".: county

`l he foregoing instrument was acknowledged before me this 6"" day ol`.lune 201 8, by Randall OSer and .le`n`nj|'p'iiloser,
Managers of Friendship Consultants, LLC, a F|orida limited liability compa who arc personally kno\gq\\\:}\@g_r&yfid'h ve
`\\\ b 33 ’/

  

  

(Sea|)

 

 
 
     

 

- . . c . . ...¢¢¢ ,.. /
produced __ _FL,__ 2`}_1._. ___ __ as tdcntli`t alton ` $ 0___°`»“$5,04_:_.§~(( 44
L/ _/’ .~`s‘ -° e assn “4:¢ -. z
'~t. '\ <'» 'r¢? - . s
_. _ _- ._._s _ :.~ __i§cg.l') -rgi§~,; §
Notary P lie 5 : _ w ._ =
-.¢- l - o =
Notar) |’nntcd Nurnc: -'5 __'__ $Fglsz : * :
M_v Coinmission i'-`..\‘pires:: =¢9.'. ¢ 50 38 §
’/,"~:F’ ".q*:"'°'r:l ti\"* r_z ~’ §$
// '. "-': irsuii“ -' §
4 .' ' 1 ¢l o 0 '.‘ \,0 \\

’/ \
'/"/:£.lc STATY‘- 0.?.§\\\\\\

Case 1:18-cV-08250-.]SR Document 29-7 Filed 10/26/18 Page 6 of 7

Electi‘onic Ai‘ticles of Organization 'lzi'|_a§goé‘.(z)‘(',:’g§l
or '
rim-ida Limiced Liabiiiiy Company Y§é'. bsi’§?§i§
s|sing|eton
Article I

The name of the Limited Liability Company is:
Al\-IALGAl\-'IATED SUNCOAST PORTFOLIO LLC

Article II
The street address of the principal office of the Limited Liability Company is:

2 NORTI*I TAMIAMI TRAIL
SUITE 200
SARASOTA, FL. 34236

The mailing address of the Liniited Liability Company is:

2 NOR'I`l-I TAl\-IIAl\-'II TRAIL
SUI'I`E 200
SARASOTA, I"I... 34236

Article III

The name and Florida street address of the registered agent is:

CI~IARLIE SHREM

2 NOR'I`H TAMIAMI TRAIL
SUITE 200

SARASOTA, FL. 34236

I-Iaving been named as re istered agent and to accept service of process for the abov_e stated limited
liability company at the p ace designated iii this certificate, I hereby accept the appointment as registered
agent and a ree to act in this ca acity. I further agree to comply with the proi_/isions of all statutes
relating to tie proper and comp ete performance of my ditties, and I am familiar with and accept the
obligations of my position as registered agent

Registered Agent Signatiire: CHARLIE SI~IREM

Case 1:18-cV-08250-.]SR Document 29-7 Filed 10/26/18 Page 7 of 7

Article IV L180001_2134B]
The name and address of person(s] authorized to manage LLC'_ §/||;'5?58'?31§
Tiii¢: MGR Se_c. Of' State
CHARLlE si-lRt-;M Slsmgleton
2 NORTH TAMIAMI TRAIL

SARASOTA, FL. 34236

Signature of member or an authorized representative
Electronic Signature: CHARLIE SI~IREM

I am the member or authorized representative submitting these Articles of Or anization and affirm that the
facts stated herein are true. I am aware that false information submitted in a ocument to the Depariment
of State constitutes a third degree felony as provided for in s.817.155, F.S. I understand the requirement to
file an annual report between Janiiary lst and May lst in the calendar year following formation of the LLC
and every year hereafter to maintain "acti've" status.

